Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 1 of 47




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



  JOHN DOE,

                                                             Plaintiff,
                -against-
                                                                          COMPLAINT
  RENSSELAER POLYTECHNIC INSTITUTE (“RPI”),                               JURY TRIAL
  ELIZABETH BROWN-GOYETTE, Title IX Investigator;                         DEMANDED
  LARRY HARDY, Title IX Coordinator; TRAVIS APGAR,
  Assistant Vice President and Dean of Students; LENORMAN                 Case No.:
  STRONG, Special Assistant to the President; and PETER
  KONWERSKI, Vice President for Student Life at RPI,                       1:19-cv-719 (BKS/DJS)

                                                          Defendants.




                                         INTRODUCTION

               1.     Defendant Rensselaer Polytechnic Institute (“RPI”) is an internationally

recognized engineering college located in Troy, New York.

               2.     In the years prior to the events described below, RPI came under

tremendous scrutiny and pressure by the media, the public and its campus community for

its handling of female-student’s complaints of sexual violence allegedly committed by

male RPI students on RPI’s campus.

               3.     In sum, RPI was accused of being lenient on male students and, at best,

indifferent to female student’s claims that they were victims of sexual misconduct.

               4.     As described below, in response to this scrutiny and pressure, RPI

introduced significant policy changes in the way it educated and trained students, faculty,


{O0423546.1}
                                                  1
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 2 of 47




staff, investigators and adjudicators about sexual misconduct and the way that it

investigated and adjudicated allegations of sexual violence.

               5.   These changes, however, discriminate against male students because of

their sex and deprive male students important due process rights they are guaranteed

under federal law.

               6.   As a result of these discriminatory changes, over the course of three years

(2015-2018), reports of sexual misconduct involving RPI’s community increased by over

400%. In 2017-2018, 81% of the allegations were made against male students and only

6% were made against female students.1

               7.   Plaintiff John Doe, a male sophomore student enrolled at RPI, brings this

sexual discrimination action under Title IX of the Education Amendments of 1972 (“Title

IX”), 20 U.S.C. § 1681 to seek relief and recover damages for the sexual discrimination

he has endured as a male student at RPI. Plaintiff also seeks damages under New York

common law for the multiple breaches of the express and implied contract between RPI

and Plaintiff.

               8.   RPI’s sexual discrimination against Plaintiff manifested itself in three

separate proceedings involving Plaintiff.

               9.   First, on May 23, 2019, Plaintiff was suspended from RPI after Defendant

Peter Konwerski, Vice President for Student Life at RPI, denied Plaintiff’s appeal of an

RPI Hearing Board’s determination that Plaintiff violated RPI’s sexual misconduct policy

for events alleged to have occurred on September 20, 2018.


1
 2017-2018 RPI Title IX Report available at: https://info.rpi.edu/greek-life-task-force/2017-2018-title-ix-
summary; last visited June 13, 2019.
{O0423546.1}
                                                     2
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 3 of 47




               10.   As described below, this erroneous and sexually biased determination was

the result of RPI’s discriminatory, flawed and unlawful investigation and adjudication

process that sexually discriminated against Plaintiff because he is a male student.

               11.   Second, while investigating the allegation referenced above, RPI

intentionally initiated a second disciplinary proceeding against Plaintiff for a separate

allegation of sexual misconduct that was baseless, brought in bad faith and against the

wishes of the other student involved.

               12.   After mounting an overwhelming defense to this second allegation, RPI

ultimately closed the proceeding without taking any disciplinary action against Plaintiff.

Nonetheless, the second allegation was brought against Plaintiff because of RPI’s

institutional discrimination against male students generally and Plaintiff as a male

student.

               13.   Third, while both the first and second allegations were being investigated

and adjudicated, Plaintiff suffered from improper, wrongful and prejudicial retaliation in

violation of RPI’s policies and procedures. Plaintiff promptly reported this retaliation to

RPI and RPI took no immediate action.

               14.   While RPI eventually initiated an investigation into Plaintiff’s retaliation

claim on November 30, 2018, no further action has been taken and no resolution has been

announced despite RPI’s stated policy to promptly investigate and adjudicate allegations

of misconduct with a goal of resolving claims within 60 days.

               15.   As described in more detail below, part of the discrimination Plaintiff has

endured is RPI’s selective enforcement of its Policies and Procedures and Sexual

Misconduct Bill of Rights on the basis of his status as a male student.
{O0423546.1}
                                                  3
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 4 of 47




               16.    As a consequence, Plaintiff brings this action to:

                      a)       reverse and annual RPI’s biased, erroneous and selective

               determination finding him responsible for sexual harassment and the resulting

               sanction of suspension;

                      b)      to enjoin RPI from imposing the unjustified and improper sanction

               during the pendency of this litigation; and

                      c)       to recover damages, expenses, fees and disbursements as

               determined by a jury.


                                               PARTIES

               17.    Plaintiff, is a sophomore, male student at RPI.

               18.    Plaintiff resides in De Pere, Wisconsin.

               19.    Disclosure of Plaintiff’s identity will cause him irreparable harm as this

matter involves issues of extreme personal intimacy and refers to educational records and

proceedings that are protected from disclosure by the Family Educational Rights and

Privacy Act (“FERPA”), 20 U.S.C. § 1232.

               20.    RPI is a University located in the City of Troy, County of Rensselaer,

State of New York.

               21.    RPI offers undergraduate and graduate degrees in a variety of programs

and is a world-renowned engineering college.

               22.    RPI accepts federal financial assistance and is bound to follow Title IX

and federal law.



{O0423546.1}
                                                    4
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 5 of 47




               23.   Elizabeth Brown-Goyette is a Title IX investigator employed by RPI. She

investigated and prepared an investigatory report for the first allegation and initiated the

second investigation against Plaintiff. She is sued individually and as RPI’s

employee/agent.

               24.   Larry Hardy is RPI’s Title IX Coordinator and Director of Employee

Relations and Professional Development. Mr. Hardy coordinated all three investigations

and served as the investigator for Plaintiff’s retaliation claim. Mr. Hardy also serves on

RPI’s Case Management Team which makes both initial determinations regarding

whether a violation of RPI’s Policies and Procedures is alleged and, after an

investigation, to determine whether an allegation is supported by a preponderance of the

evidence and should proceed to a disciplinary hearing. He is sued individually and as

RPI’s employee/agent.

               25.   Upon information and belief, Mr. Hardy helped develop the sexually

discriminatory Title IX process and sexual assault education and training for students,

faculty, staff, investigators and adjudicators that fostered and created a discriminatory

environment at RPI.

               26.   Travis Apgar is RPI’s Assistant Vice President and Dean of Students. He

coordinated and participated in the process of both allegations against the Plaintiff and is

a member of RPI’s Case Management Team. He is sued individually and as RPI’s

employee/agent.

               27.   Upon information and belief, Mr. Apgar helped develop the sexually

discriminatory Title IX process and sexual assault education and training for students,


{O0423546.1}
                                                5
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 6 of 47




faculty, staff, investigators and adjudicators that fostered and created a discriminatory

environment at RPI.

               28.   LeNorman Strong is RPI’s Special Assistant to the President. Mr. Strong

served as the chair of the hearing board that determined the first allegation against

Plaintiff. He is sued individually and as RPI’s employee/agent.

               29.   Peter Konwerski, is RPI’s Vice President for Student Life. Mr. Knowerski

reviewed and determined Plaintiff’s appeal. He is sued individually and as RPI’s

employee/agent.

               30.   At all times relevant to this Complaint, all named Defendants acted

intentionally and together, in concert with one another.


                                         JURISDICTION

               31.   This Court has jurisdiction over this matter under 28 U.S.C § 1331

because it seeks to enforce Plaintiff’s rights and remedies under Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 (“Title IX”) and the United States Constitution.

               32.   This Court also has diversity jurisdiction under 28 U.S.C. § 1332 to

resolve the supplemental breach of contract claims because the amount in controversy

exceeds $75,000 and there is diversity of citizenship between the parties.

               33.   This Court has personal jurisdiction over RPI since RPI and its employees

and agents were conducting business within the State of New York and the Northern

District of New York at all times relevant to this Complaint.




{O0423546.1}
                                                 6
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 7 of 47




               34.   Venue is appropriate in this Court pursuant to 28 U.S.C § 1391 as RPI is

an educational institution within this district. The events regarding this matter all took

place within this district.


                                          JURY DEMAND

               35.   Plaintiff demands a trial by jury for all claims and issues raised in this

Complaint.


                                               FACTS

               36.   RPI is a college in Troy, New York with a student body of nearly 8,000

students.

               37.   Prior to Plaintiff’s matriculation into RPI in the fall of 2017 and during his

time as a student, RPI received extensive criticism for its handling of sexual violence on

campus. The criticism came from both the campus community and local media.

               38.   For example, in May 2018, the Troy Record published an article authored

by a former female RPI student titled “Reader’s View: Title IX Issues At RPI Should Be

On Students’ Radar”. The opening paragraph of the article states “Congratulations on

being accepted to RPI!...That being said, if you are a woman and are considering RPI, I

urge you to consider your options.”2




2
 Merrow, Hannah. “Reader’s View: Title IX Issues At RPI Should Be On Students’ Radar.” Troy Record,
May 4, 2018 (https://www.troyrecord.com/news/reader-s-view-title-ix-issues-at-rpi-should-
be/article_b8e31f9d-38e5-5253-8d4f-b56b6f8763a8.html) (last accessed June 16, 2019).
{O0423546.1}
                                                   7
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 8 of 47




               39.   The article warns of RPI’s “archaic practices” and cautions prospective

female students who may report a sexual assault to RPI that “the odds are stacked against

you …[and] you will likely not succeed.”3

               40.   The article discusses how RPI has failed to hold male students accountable

or to punish them sufficiently in cases of sexual misconduct. Furthermore, the article

accuses RPI of “victim blaming”.4

               41.   Similarly, on July 26, 2018, the Times Union published an article entitled

“RPI Student Recounts Alleged Assault At Frat Party” which reported that RPI’s

“handling of [a complainant’s] allegations provides a troubling window into the issue of

sexual assault on college campuses” and that this case is “emblematic of what [some

people] view as the poor handling of simple assaults and other problems at RPI.”5

               42.   One RPI student was quoted in the article as saying, “Whether it’s sexual

assault or depression, they just didn’t have the support system…At the end of the day,

students don’t feel comfortable reporting these issues, but it’s the school’s responsibility

to create an atmosphere where they can report...the real problem is the school doesn’t

hold people accountable.”6

               43.   Similarly, upon information and belief, student protests, rallies and other

public demonstrations have embarrassed RPI and its Title IX process prior to Plaintiff

enrolling at RPI and these actions caused RPI to change its Title IX process in the

discriminatory manner as described herein.

3
  Id.
4
  Id.
5
  Karlin. Rick. “RPI Student Recounts Alleged Assault At Frat Party.” Times Union, July 26, 2018.
(https://www.timesunion.com/news/article/RPI-rape-victim-speaks-out-Don-t-punish-Greeks-
13082051.php) (last accessed June 16, 2019).
6
  Id.
{O0423546.1}
                                                    8
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 9 of 47




               44.   In sum, prior to the underlying allegations being made against Plaintiff,

RPI, its faculty, administrators and staff were accused of being indifferent to sexual

violence by the student body and the community.

               45.   Specifically, RPI, its faculty, administrators and staff were accused of not

holding male perpetrators of sexual misconduct responsible and for being lenient to men

found responsible for sexual violence on campus.

               46.   At or around the same time, RPI faced pressure from the federal

government and the State of New York to do more to combat sexual violence on campus.

               47.   Relatedly, upon information and belief, RPI was investigated by the Office

of Civil Rights of the U.S. Department of Education and/or Department of Justice for its

mishandling of sexual assault investigations, in particular with the way it handled female

complainant’s claims.

               48.   Upon information and belief, RPI feared this criticism, scrutiny and

pressure would result in the loss of federal funding.

               49.   In response, RPI crafted an aggressive and discriminatory policies and

procedures designed to disregard the due process rights of male students in an attempt to

quell the negative public relations and public pressure.


                          RPI Responds to the Pressure and Creates the
                                    Discriminatory Regime

               50.   Upon information and belief, in the face of this criticism and pressure, RPI

changed the way it investigated and adjudicated allegations of sexual misconduct

including its Title IX process.


{O0423546.1}
                                                  9
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 10 of 47




               51.    Upon information and belief, in the face of this criticism and pressure, RPI

also changed the way it trained its students, faculty and staff about sexual assault, the

psychology of sexual assault and the sexual assault resolution process.

               52.    Upon information and belief, the changes and pressure described above

caused RPI to develop an education, training, investigation, adjudication and resolution

process that was directly and indirectly designed to discriminate against male students on

the basis of their sex by:

                      a)      Creating the false impression in the minds of students, faculty,

               staff, investigators and adjudicators, that male students are responsible for sexual

               violence and prone to engage in acts of sexual violence;

                      b)      Creating an environment and culture in which a male student’s

               word is less credible than a female student’s word simply because he is accused of

               sexual misconduct; and

                      c)      Creating a system and process by which more male students are

               found responsible for allegations of sexual violence without regard to due process,

               RPI’s own policies and procedures, an equal opportunity to be heard or competent

               evidence.

                                 The Biased Training and Education

               53.    One of the changes that gave rise to this discriminatory process, relates to

the sexual assault training and education of RPI’s students, faculty, administrators and

staff were required to take.




{O0423546.1}
                                                   10
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 11 of 47




               54.   Upon information and belief, this training and education was

discriminatory against male students in that it explicitly, implicitly and wrongly portrayed

male students as being predisposed to be the perpetrators of sexual misconduct.

               55.   The training was discriminatory against male students because it was also

based on unfounded and unsupported “scientific” findings that directly and indirectly

determined that men were the cause of and responsible for sexual misconduct at RPI and

in society generally.

               56.   Additionally, the training and education fostered and developed an

environment in which a male student’s statements and evidence were deemed less

credible than a female student’s simply because of their different sexes.

               57.   In addition, RPI’s Title IX investigators and adjudicators received

“specialized training” regarding sexual violence and misconduct.

               58.   At the outset of the initial investigation, Mr. Hardy advised Plaintiff and

his advisor that the Title IX investigators and adjudicators had received “special training”

to handle complaints of sexual misconduct.

               59.   Upon information and belief, the “specialized training” emphasized the

unfounded and gender-biased assumptions that reemphasized that men were responsible

for sexual violence and that they are less credible than woman-complainants in sexual

assault investigations.

               60.   Upon information and belief, this “specialized training” also explicitly and

implicitly instructed Title IX investigators and adjudicators to use unfounded “scientific”

conclusions and findings as bases for developing evidence against men in sexual


{O0423546.1}
                                                  11
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 12 of 47




misconduct investigations and for holding men responsible for allegations of sexual

misconduct.

               61.   Upon information and belief, the “specialized training” taught Title IX

investigators and adjudicators that evidence supporting a Complainant’s allegation was

more relevant, probative and valuable than a Respondent’s evidence in defense.

               62.   Upon information and belief, the “specialized training” was not designed

to train investigators and adjudicators to objectively collect, weigh and consider

evidence, but to collect, seek out and give unjustified weight to evidence that inevitably

leads to the conclusion that men are responsible for committing sexual assaults.

               63.   This training and education created an environment at RPI in which male

students are presumed responsible for sexual violence.

               64.   This training and education also created an environment in which

objective investigations into allegations of sexual assault are impossible since inherent in

the training and education is the explicit and implicit assumption that male students are

perpetrators of sexual violence.

               65.   Furthermore, this training and education instructed RPI’s Title IX

investigators and adjudicators, both directly and indirectly, to give greater weight to a

female complainant’s allegations than a male student’s statements, evidence and

defenses.

               66.   Upon information and belief, each of the named defendants received the

“specialized” or similar training and education.

               67.   Upon information and belief, some of the named defendants were

responsible for developing, executing and administering the training and education to
{O0423546.1}
                                                12
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 13 of 47




students, faculty and staff and the “specialized training” to investigators and adjudicators

described above.

               68.   As one example of these discriminatory changes made in response to the

above pressure, RPI created and published a Student Sexual Misconduct Bill of Rights

(“Bill of Rights”). 7

               69.   While the Bill of Rights claims to outline the rights “all students” have at

RPI, its language establishes that RPI considers the rights of the Complainant (who are

overwhelmingly female students at RPI) to be greater than the Respondent’s (who are

overwhelmingly male students at RPI).

               70.   Despite its prefatory language, the Bill of Rights provides critical rights

for Complainants with no reciprocal right for Respondents.

               71.   For example, the sixth (6th) right (“6th Right”) states that all students are

“free from the suggestion that the reporting individual is at fault when these crimes and

violations are committed, or should have acted in a different manner to avoid such

crimes or violations.” (emphasis supplied).

               72.   The only interpretation of the 6th Right is that it applies to Complainants

and specifically to a Complainant’s conduct related to an allegation.

               73.   There is no explicit reciprocal right for accused students.

               74.   Without a reciprocal right to the presumption of innocence,8 male students,

are denied due process and the purported fair process espoused by RPI since the “Bill of

Rights” presumes that crimes and violations occur when reported by a Complainant.


7
 Student Sexual Misconduct Bill of Rights. Available at: https://sexualviolence.rpi.edu/student-sexual-
misconduct-bill-rights (last visited June 16, 2019).
{O0423546.1}
                                                    13
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 14 of 47




               75.   The 6th Right is further discriminatory because it promises that a

Complainant’s conduct will not be held against the Complainant when determining the

validity of an allegation.

               76.   Such a “right” prevents investigators and adjudicators from looking at

relevant information when making determinations of factual and legal sufficiency (i.e.

whether what is alleged is a violation and/or whether the violation is established by a

preponderance of the evidence).

               77.   Such a “right” also prevents accused students, like Plaintiff, from

defending themselves by precluding them from asking investigators and adjudicators to

consider the relative fault and/or actions of the Complainant when considering the merits

of the allegation.

               78.   Similarly, the eighth (8th) right (“8th Right”) states that “all students have

the right to be protected from retaliation by the institution, any student, the accused

and/or the respondent, and/or their friends, family and acquaintances with the

jurisdiction of the institution.” (emphasis supplied).

               79.   The 8th Right specifically singles out “respondents, their friends, families

and acquaintances” but does not expressly afford similar protections to accused students,

like Plaintiff.

               80.   These examples demonstrate RPI’s explicit and implicit sexually

discriminatory intent.




8
  While RPI’s Policies and Procedures states that it presumes the Respondent’s innocence, its failure to
include such a presumption in the Bill of Rights demonstrates the subordination of a Respondent’s rights to
a Complainant’s.
{O0423546.1}
                                                    14
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 15 of 47




               81.   Such sexually discriminatory intent, presumptions of guilt, and

presumptions that female complainant’s evidence and allegations are inherently more

credible and valuable than a male-respondent’s defenses and related evidence is contrary

to due process and Title IX.


                                      The Changes Work:
                      Allegations and Findings Against Male Students Soar

               82.   As a direct result of RPI adopting the discriminatory and biased

investigation and adjudication process described above, more male students were

investigated for violations of RPI’s sexual misconduct policies, more male students were

found responsible for violating RPI’s sexual misconduct policies and, upon information

and belief, sanctions and punishments increased against male students.

               83.   In just the three years following these discriminatory changes, reports of

sexual misconduct at RPI nearly doubled from 19 in the 2015-16 academic years to 37 in

2016-17 academic year, and doubled again to 74 in 2017-2018. This is a 400% increase.

RPI’s, own 2017-2018 Title IX Summary graphically depicted this increase with the

below diagram. 9




9
 2017-2018 RPI Title IX Report available at: https://info.rpi.edu/greek-life-task-force/2017-2018-title-ix-
summary; last visited June 13, 2019.
{O0423546.1}
                                                     15
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 16 of 47




               84.   Of the 74 reported cases of sexual misconduct in 2017-2018, 60 or 81% of

the “Respondents” (accused students) were male students and only 6 or 8% were female

students.10

               85.   It is clear, therefore, that RPI’s gender-biased training, education and Title

IX process is achieving the desired result of punishing more male students for alleged

sexual misconduct.

               86.   Not only have sexual assault allegations against male students increased

dramatically over the last two years at RPI, but upon information and belief, the number

of male students held responsible for sexual violence has likewise dramatically increased.

               87.   Upon information and belief, the sanctions imposed on male students have

also increased because of the sexually discriminatory changes described herein.

               88.   Male students, like the Plaintiff, are being disparately impacted by RPI’s

discriminatory education, training and investigation and adjudication process solely based

on their sex.




10
     Id. The remaining percentage of respondents is categorized as “Unknown/Other.”
{O0423546.1}
                                                     16
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 17 of 47




               89.   In 2017-2018 alone, eight times more male students were accused of

sexual misconduct on RPI’s campus than female students.11

               90.   These gendered and disparate results were caused by the discriminatory

Title IX process, regime, culture and environment created by RPI which discriminates

against men based on their sex.

               91.   RPI incorporated its training, education and biased presumptions and

inferences findings into its Title IX process and, as such, has created an investigation and

enforcement regime that discriminates against men based solely on their gender.

               92.   As described below, Plaintiff as a male student, suffered and continues to

suffer under RPI’s discriminatory regime because of his sex.


                      THE FIRST ALLEGATION AGAINST PLAINTIFF

               93.   On October 1, 2018, with no warning, advice or context, Plaintiff received

an email from RPI’s Assistant Vice President of for Student Life and Dean of Students,

Defendant, Travis Apgar (Defendant Apgar), ordering Plaintiff to have no contact with a

named female Complainant because the she alleged that Plaintiff violated RPI’s Student

Sexual Misconduct Policy.

               94.   The Order provided no factual context for the allegation and did not state

what provisions of the Student Sexual Misconduct Policy were allegedly violated.

               95.   Plaintiff immediately replied to Dean Apgar, denying any misconduct and

requesting a meeting with various RPI administrators and officials.




11
     Id.
{O0423546.1}
                                                 17
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 18 of 47




               96.    In his response, Plaintiff provided details regarding his dealings with

Complainant and, in particular, described a recent contentious debate that he and

Complainant had engaged in at a school club meeting regarding Justice Kavanaugh’s

confirmation hearings.

               97.    Soon thereafter, Plaintiff received an email from Jackie Turner, Deputy to

the Vice President and Title IX Coordinator, that attached a formal notification of the

allegations against Plaintiff.

               98.    Plaintiff did not review the formal notification prior to sending his initial

denial to Dean Apgar.

               99.    Ms. Turner’s letter notified Plaintiff that he was alleged to have “kissed a

female student and squeezed her neck, obstructing her breathing, without her affirmative

consent” at an outdoor location on RPI’s campus. Plaintiff was also notified that he was

accused of holding “the same female student down on a bed, preventing her from

leaving” and making contact with the genitals with his hand without her affirmative

consent.”

               100.   Neither alcohol nor controlled substances were alleged to have been

involved.

               101.   Soon thereafter, Plaintiff hired O’Connell and Aronowitz, P.C., as private

legal counsel to serve as his advisor during these proceedings as allowed under RPI’s

Policies and Procedures.

               102.   Through counsel, Plaintiff promptly requested that RPI preserve all

surveillance footage and swipe card data associated with the September 20th allegation. A

detailed description and timeline of every location Plaintiff had been with the
{O0423546.1}
                                                   18
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 19 of 47




Complainant was provided to RPI to facilitate identifying and preserving relevant

information.

               103.   On October 9, 2018, Larry Hardy, RPI’s Director of Employee Relations

and Professional Development and Title IX Coordinator/ADA Coordinator provided

Plaintiff with an amended notification.

               104.   The October 9th notification now also alleged that on September 22, 2018

Plaintiff repeatedly kissed Complainant without her consent in downtown Troy.

               105.   Immediately after receiving the amended notification, through counsel,

Plaintiff retained a private detective to attempt to obtain surveillance footage from in and

around the area the Complainant alleged Plaintiff repeatedly kissed her downtown Troy,

New York.


                                  The Initial Investigation and the
                                   Biased Collection of Evidence

               106.   RPI assigned a Title IX investigator, Elizabeth Brown-Goyette and Public

Safety Officer Matthew Lewis to investigate these allegations.

               107.   Upon information and belief, Ms. Brown-Goyette was assigned as the lead

investigator.

               108.   Upon information and belief, Defendant Brown-Goyette received the

biased, discriminatory sexual assault training and education described above.

               109.   During her investigation Ms. Brown-Goyette met with the Complainant;

her mother and a series of Complainant’s friends and acquaintances.




{O0423546.1}
                                                 19
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 20 of 47




               110.   None of these individuals witnessed any of the alleged conduct and only

some of them directly observed the Complaint’s demeanor immediately following her

interactions with Plaintiff on September 20th and 22nd.

               111.   Through the interviews of irrelevant witnesses, Ms. Brown-Goyette sought

and obtained inflammatory, unsupported and prejudicial information from five witnesses

who were either the Complaint’s friends or family.

               112.   These witnesses offered no relevant information about the actual

allegations, only disparaging commentary about Plaintiff and hearsay bolstering the

Complainant’s account. For example, one witness offered the following testimony in

response to Ms. Brown-Goyette’s questioning:

                      “…like something struck me when I first met [Plaintiff] as
                      being off. But I never thought it would be that malicious.
                      But I’ve heard other people say…like through other like
                      friends compared other stories of like how [Plaintiff] was
                      kind of weird and they always got a creepy vibe from him.”
               113.   Another friend of the Complainant referred to Plaintiff as simply that

“weird guy” in response to Ms. Brown-Goyette’s questions.

               114.   The product of Ms. Brown-Goyette’s biased questioning is replete with

this kind of irrelevant, inflammatory and prejudicial testimony.

                              RPI Withholds Evidence from Plaintiff

               115.   Ms. Brown-Goyette also obtained information from an anonymous

witness, whose identity was withheld from Plaintiff, despite Plaintiff’s demands that the

identity be disclosed.

               116.   The anonymous witness was only identified as “Witness A”.



{O0423546.1}
                                                  20
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 21 of 47




               117.   Mr. Hardy denied Plaintiff’s request for Witness A’s identity without

explanation or justification.

               118.   Plaintiff was therefore unjustly and improperly denied the opportunity to

interview and speak with a potential witness and otherwise develop helpful information

from this witness.

               119.   Upon information and belief, Witness A’s identity was known to the

Complainant.

               120.   Ms. Brown-Goyette also obtained testimony from another witness whose

entire testimony was redacted and therefore unable to be reviewed by Plaintiff or his

counsel.

               121.   The redaction denied Plaintiff the right to review the complete

investigation report as promised in the Policies and Procedures.

               122.   Mr. Hardy provided no justification or reasoning for redacting the

testimony except telling Plaintiff’s counsel, “You’re not getting it.”

               123.   Upon information and belief, the Complainant had knowledge of the

content of the redacted testimony.

               124.   Upon reviewing the transcripts of these interviews, Plaintiff, through

counsel, objected to the inclusion in the investigatory report and the Hearing Board’s

consideration of the irrelevant, prejudicial, anonymous and redacted information

collected by Ms. Brown-Goyette.

               125.   Upon information and belief, the redacted testimony was provided to and

considered by RPI’s Case Management Team prior to making its determination that the

allegations should be referred to the Hearing Board.
{O0423546.1}
                                                  21
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 22 of 47




               126.   Upon information and belief, Witness A’s identity was known to the Case

Management Team prior to making its determination.

               127.   The collection and inclusion of the above-described irrelevant,

inflammatory, prejudicial, anonymous and redacted information in the investigatory

report was a direct result of the biased training Ms. Brown-Goyette has received and

evidences her inability to objectively investigate allegations of sexual misconduct or

investigate in a manner that is not biased against male Respondents.

               128.   The Case Management Team’s consideration of the irrelevant,

inflammatory and prejudicial information produced by Ms. Brown-Goyette, demonstrates

its inability to objectively adjudicate and consider allegations of sexual misconduct in a

manner that is not biased against male Respondents.

               129.   Mr. Hardy’s refusal to make the identity of Witness A known to Plaintiff

demonstrates the biased and sexually discriminatory process Plaintiff was subjected to.

               130.   Similarly, Mr. Hardy’s refusal to allow Plaintiff access to the redacted

testimony demonstrates the biased and sexually discriminatory process Plaintiff was

subjected to.

               131.   Plaintiff’s inability to review and access the redacted information or learn

the knowledge of Witness A placed him a disadvantage.

                                    Plaintiff’s Interview with RPI

               132.   On October 23, 2018, Plaintiff voluntarily consented to an interview with

Ms. Brown-Goyette and Officer Lewis, an RPI campus police officer.




{O0423546.1}
                                                   22
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 23 of 47




               133.   Plaintiff’s interview occurred months before he would be permitted to

review any of the testimony and “evidence” collected by Ms. Brown-Goyette. At the time

of the interview, Plaintiff had never met Ms. Brown Goyette or Officer Lewis.

               134.   The interview was audio recorded and later transcribed. The recording and

transcript remain in RPI’s exclusive control and Plaintiff was not permitted to make

copies, but was permitted to review the transcript months after the interview.

               135.   During the interview, Plaintiff provided a detailed written summary of the

relevant events, complete with text messages between himself and the Complainant and a

map detailing where he and the Complainant were at various points on the night of

September 20th and the afternoon of September 22nd.

               136.   Plaintiff also provided pictures of the three (3) emergency towers and the

public safety building that he and Complainant passed while returning to his dorm room

on the night of September 20th after the Complainant alleged that Plaintiff supposedly

choked her in the parking lot.

               137.   During the interview, Plaintiff denied any wrong doing and described how

he knew he had the Complainant’s affirmative consent at each stage of their encounters

on September 20th and 22nd.

               138.   Plaintiff stated that all contact in his dorm room was with Complainant’s

clear and unequivocal affirmative consent, was mutual and reciprocated.

               139.   Consistent with his knowledge that all contact was with Complainant’s

clear and unequivocal affirmative consent on the night of September 20th, Plaintiff

provided Ms. Brown-Goyette a text message exchange initiated by the Complainant.


{O0423546.1}
                                                  23
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 24 of 47




Starting at 10:15 am, Complainant sent a text message to Plaintiff wishing him luck at the

career fair with a smiley face emoji.

               140.   This message was unsolicited by Plaintiff.

               141.   Plaintiff and Complainant exchanged multiple text messages throughout

the day of September 21st. At no time during any of these exchanges did the Complainant

give any indication that she was upset, hurt, concerned or offended by Plaintiff’s conduct

the night before. Indeed, the Complainant initiated several of their exchanges.

               142.   To the contrary, Plaintiff reasonably believed their correspondence was

friendly and flirtatious - consistent with their last interaction the night before.

               143.   Below is an exact copy of a portion of the messages exchanged between

Complainant (grey messages – on left side of screen) and Plaintiff (blue messages along

right side of screen) from Friday, September 21st (the morning after the alleged assault):




{O0423546.1}
                                                  24
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 25 of 47




               144.   These messages were exchanged after it was alleged Plaintiff strangled

and sexually assaulted the Complainant.

               145.   On Saturday, September 22nd, at 10:31 AM, Plaintiff asked Complainant

by text message if she would like to join him at the Troy’s Farmer’s Market.

               146.   The Complainant agreed to meet Plaintiff at 1:15. Her responses included

smiley face emojis and exclamation marks.

               147.   Complainant even offered to pick Plaintiff up and give him a ride to the

Farmer’s Market.

               148.   Ultimately, the Complainant voluntarily came to Troy and met Plaintiff at

the Whistling Kettle. Plaintiff bought her tea, they walked around the Farmer’s Market

and then went to the Psychedelic Delicatessen where Plaintiff got them more

refreshments.

               149.   Plaintiff also attempted to coordinate a meeting with his sister but was

unable to do so. Soon thereafter, Plaintiff walked with Complainant to her car where he

hugged her good bye.

               150.   Plaintiff denied kissing, let alone kissing the Complainant multiple times

that day without her affirmative consent as alleged.

               151.   At no time did the Complainant tell Plaintiff that any of Plaintiff’s conduct

on the 20th or 22nd was improper or non-consensual.

               152.   After providing this account to Ms. Brown-Goyette, Plaintiff requested

that she speak to several witnesses including Plaintiff’s sister.

               153.   Plaintiff’s sister was a critical witness because she could speak to

Plaintiff’s demeanor on Friday, September 21st, where Plaintiff expressed that he liked
{O0423546.1}
                                                   25
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 26 of 47




the Complainant and was excited to get to know her and potentially spend more time with

her.

               154.   Additionally, Plaintiff’s sister could corroborate Plaintiff’s attempts to set

up a meeting between her and the Complainant. Without explanation, Ms. Brown-

Goyette failed to interview Plaintiff’s sister.

               155.   Ms. Brown-Goyette’s decision not to interview Plaintiff’s sister was

intentional and the product of her and RPI’s gender bias and the “specialized training”

she received that is described above.

               156.   Ms. Brown-Goyette’s decision not to interview Plaintiff’s sister prejudiced

Plaintiff for two independent reasons:

                      a)      The Complainant’s statements and those of some of her

               “witnesses”, accused Plaintiff of using the opportunity to meet his sister as a ruse

               to lure her to downtown Troy to spend time alone with him. Had Ms. Brown-

               Goyette spoken with Plaintiff’s sister, she could have determined the efforts

               Plaintiff made to get the Complainant to meet Plaintiff’s sister and could have

               incorporated that information in her investigative report to provide a fair and

               objective assessment, dispelling the assumption that Plaintiff was using his sister

               as a “ruse”.

                      b)      As a result of Ms. Brown-Goyette’s decision not to interview

               Plaintiff’s sister, this information was not included in her report and therefore the

               Case Management Team did not consider it. Furthermore, the Hearing Board

               members were able to review this biased, uncontradicted narrative prior to hearing

               any testimony. Accordingly, the Complainant’s allegation that the meeting was a
{O0423546.1}
                                                    26
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 27 of 47




               ruse to trick her into spending time with Plaintiff, went unchallenged until well

               into the disciplinary hearing.

                  Discriminatory and Faulty Training Leads to Biased Investigations and
                                       Credibility Determinations

               157.   Sometime after her interview with Plaintiff, Ms. Brown-Goyette submitted

to the Case Management Team her investigatory report.

               158.   Upon information and belief, the report contained an unredacted copy of

the transcript which Plaintiff was not allowed to review and the identity of Witness A.

               159.   It also included her own biased and subjective credibility determination

that the Complainant was more credible than the Respondent.

               160.   This credibility assessment is sexually discriminatory and was the product

of the “specialized training” she received from RPI.

               161.   Ms. Brown-Goyette based her credibility assessment on the fact that she

believed Plaintiff’s timeline and statements were not consistent when compared to the

Complainant’s.

               162.   Critically, however, Ms. Brown-Goyette acknowledged the Complainant’s

inconsistencies own inconsistencies, particularly concerning her recollection of the

severity of the alleged conduct.

               163.   Ms. Brown-Goyette’s credibility assessment demonstrates that she was not

capable of objectively investigating, weighing or presenting the facts relevant to the

investigation since she presumed that a female-complainant’s allegations are more

credible than male-respondents version of events.



{O0423546.1}
                                                  27
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 28 of 47




               164.   Indeed, a review of the Complainant’s reports to her friends and family in

the days and weeks following her interactions with the Plaintiff demonstrates a steady

and marked increase in the severity of the allegations she was making.

               165.   Nonetheless, Ms. Brown-Goyette determined that inconsistencies by

victims of the sexual trauma, like the Complainant’s inconsistencies, are to be expected

and, is evidence of sexual trauma.

               166.   In support of this determination, Ms. Brown-Goyette cited to two

publications:

                      a)     Victim Impact: How Victims Are Affected by Sexual Assault and

               How Law Enforcement Can Respond; and

                      b)     What SARTS Should Know About Sexual Violence.

               167.   The information in these publications is based on unfounded scientific

principals and/or is gender biased.

               168.   In particular, references to tonic immobility, freezing or other brain-based

responses to trauma are not competent or reliable information, nor is Ms. Brown-Goyette

sufficiently trained to interpret or apply the principals described therein to this

investigation.

               169.   Nonetheless, by citing these publications, Ms. Brown-Goyette introduced

expert, or at the very least specialized evidence, against Plaintiff.

               170.   Upon information and believe, the hearing Board ultimately considered

Ms. Brown-Goyette’s investigatory report and her citations to this evidence.

               171.   Ms. Brown-Goyette’s credibility determination is the product of the biased

“specialized training” described above.
{O0423546.1}
                                                   28
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 29 of 47




               172.   Ms. Brown-Goyette’s application of the content of these publications to

her investigation report demonstrates her partiality, gender bias, and inability to conduct

an objective investigation.

               173.   RPI’s acceptance of Ms. Brown-Goyette’s interpretation of these

publications demonstrates the biased and discriminatory nature of its investigatory and

adjudicatory regime.


                               RPI Uses a Baseless Second Allegation
                                        to Bolster the First

               174.   On October 31, 2018, eight days after Plaintiff was interviewed by Ms.

Brown-Goyette, Plaintiff received a letter from Mr. Hardy notifying him that he was

accused of a second, more serious allegation of sexual misconduct (ultimately, Plaintiff

was exonerated of this allegation).

               175.   RPI now accused Plaintiff of forcefully raping a female RPI student in

February of 2018, more than eight (8) months earlier.

               176.   The allegation was made on RPI’s own initiative and against the wishes of

the female student involved (Student #1).

               177.   Student #1 was approached by Ms. Brown-Goyette under the false

pretense that Student #1 had information relevant to the first allegation.

               178.   At the time that Ms. Brown-Goyette solicited Student #1’s testimony, she

knew that Student #1 had no relevant information related to the first allegation.

               179.   Ms. Brown-Goyette sought Student #1’s testimony under false pretenses

to obtain additional irrelevant and prejudicial information to bolster her investigation into

Complainant’s allegations.
{O0423546.1}
                                                  29
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 30 of 47




               180.   Ms. Brown-Goyette’s discriminatory and biased intent is evidenced by the

fact that during her interview of Student #1, Ms. Brown-Goyette did not ask a single

question related to the allegations of September 20 and 22, 2018.

               181.   Instead, Ms. Brown-Goyette asked only questions about Student #1’s

experience with Plaintiff.

               182.   Ms. Brown-Goyette undertook this interview as part of her investigation

into the first allegation to improperly bolster Complainant’s allegations and Ms. Brown-

Goyette’s pre-determined findings.

               183.   Upon information and belief, Student #1’s interview was the redacted

transcript included in Ms. Brown-Goyette’s investigation report that Plaintiff was unable

to review while preparing to defend the first allegation. This transcript was only made

available to Plaintiff in May of 2018 after he was notified that he was exonerated of the

second allegation.

               184.   Student #1 did not wish for RPI to open an investigation into her

interaction with Plaintiff, but RPI did so on its own accord, despite Student #1’s wishes

and even though there was no evidence of sexual misconduct.

               185.   Ms. Brown-Goyette then included information gathered from Student #1

in her investigation of the First Allegation despite its irrelevance and its prejudice.

               186.   Upon information and belief, the Case Management Team subsequently

considered this irrelevant, prejudicial material of the Second Allegation when making its

determination of whether to refer the First Allegation to a hearing.




{O0423546.1}
                                                 30
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 31 of 47




               187.   The inclusion and consideration of this information also violated RPI

stated policies which prohibits a student’s past sexual behavior to be used against him or

her in a subsequent proceeding.

               188.   As a result on the Second Allegation, Plaintiff had to prepare his defense

and endured extreme stress and anxiety related to this new allegation.

               189.   Plaintiff also had to expend tremendous time, effort and energy away from

his studies to simultaneously defend two allegations.

               190.   Plaintiff was also forced to incur additional attorney’s fees and expenses

related to defending the Second Allegation.

               191.   As part of the notification for the Second Allegation, Plaintiff was advised

that Ms. Brown-Goyette was assigned as the Title IX investigator.

               192.   Plaintiff, through counsel, promptly objected to Ms. Brown-Goyette

serving as the investigator for both matters, and raised concerns about her ability be an

impartial investigator, as guaranteed under RPI’s Policies and Procedures.

               193.   RPI denied Plaintiff’s objection and Ms. Brown-Goyette continued to

serve as the investigator for both the first and second allegations.

               194.   On November 30, 2019, Plaintiff submitted to an interview with Ms.

Brown-Goyette regarding the Second Allegation.

               195.   Plaintiff provided a detailed written summary of the consensual sexual

encounter he had with Student #1 in February 2018.

               196.   Plaintiff’s account was corroborated by Student #1’s narrative.




{O0423546.1}
                                                   31
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 32 of 47




               197.   Ms. Brown-Goyette did not interview any other witness besides Plaintiff

and Student #1, even though Plaintiff identified potential witnesses who could

corroborate certain aspects of his encounter with Student #1.

               198.   On May 28, 2019, seven months after notifying Plaintiff of its unilateral

decision to investigate the allegation, RPI advised Plaintiff that the case was closed with

no finding against him.

               199.   Ms. Brown-Goyette’s failure to interview any additional relevant

witnesses, combined with RPI’s decision to pursue the allegation against Student #1’s

wishes demonstrates that the Second Allegation and investigation was brought and

carried out by RPI, Ms. Brown-Goyette and the Case Management Team in bad faith.


                               Plaintiff Suffers Improper Retaliation
                                        And RPI Fails to Act

               200.   Soon after being accused by Complainant, Plaintiff started experiencing

retaliation from students affiliated with the Complainant.

               201.   Upon information and belief, Complainant and her associates (likely those

interviewed by Ms. Brown-Goyette) undertook a campaign to ruin Plaintiff’s reputation

on campus.

               202.   Plaintiff was socially ostracized on campus.

               203.   Insidious rumors were spread through RPI’s student body that Plaintiff

was a rapist, a bad person, dangerous and someone to be avoided.

               204.   Plaintiff learned from a close friend that his name was “good as mud”

around campus.


{O0423546.1}
                                                  32
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 33 of 47




               205.   The retaliation increased after RPI began its investigation into the baseless

Second Allegation.

               206.   This retaliation is prohibited by RPI’s Sexual Assault Policies and

Procedures § III(G).

               207.   An essential reason for RPI’s anti-retaliation policy is to protect the

integrity, fairness and objectivity of the underlying investigation.

               208.   On November 14, 2018 during an in person meeting with Larry Hardy,

Plaintiff and his counsel complained to Mr. Hardy about the retaliation that he was

experiencing on campus; that it was negatively impacting his ability to enjoy being a

student in good standing at RPI; that he felt ostracized and isolated on campus; that it was

adding unwanted and unnecessary stress and anxiety to Plaintiff’s already stressful

situation; and concern that the integrity, fairness and objectivity of the investigation was

being damaged by the Complaint’s and her associates’ failure to maintain the privacy of

the proceedings as required under the Policies and Procedures.

               209.   Plaintiff requested RPI’s intervention to stop the retaliation.

               210.   On November 18th, Plaintiff provided a detailed accounting of the

retaliation to Mr. Hardy in writing and renewed his request for RPI’s intervention and

assistance.

               211.   Upon information and belief, RPI took no action in response to Plaintiff’s

retaliation complaints.

               212.   Upon returning from the Thanksgiving Holiday, Plaintiff continued to

experience retaliation.


{O0423546.1}
                                                    33
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 34 of 47




               213.   As a result of the stress and anxiety caused by the retaliation, Plaintiff

required the treatment of a medical physician.

               214.   Since RPI failed to take any discernible action in response to Plaintiff’s

November 14th and 18th retaliation complaints, on November 29, 2018, Plaintiff, through

counsel, sent a third request for intervention and action by RPI.

               215.   In the November 29th request, Plaintiff’s counsel advised Mr. Hardy that

RPI’s “decision to thus far not enforce its anti-retaliation policy or otherwise

accommodate [Plaintiff’s] request for RPI’s advice/or intervention is harming [Plaintiff]

in multiple ways” including trying to make Plaintiff’s experience so intolerable that he

would simply leave RPI and stop defending himself.

               216.   The next day, November 30, 2018, Larry Hardy advised Plaintiff that he

was opening an investigation into the retaliation claim and personally interviewed

Plaintiff.

               217.   RPI’s and Mr. Hardy’s failure to promptly respond to or otherwise enforce

or even investigate its anti-retaliation policy was the product of RPI’s gender biased

regime.

               218.   If RPI’s and Mr. Hardy’s inaction was not directly challenged by

Plaintiff’s legal counsel, no action would been taken because Plaintiff is a male student.

               219.   To date, Plaintiff has received no notice regarding the status of the

investigation except that RPI was “working on it” as late as May 2019.

               220.   RPI has failed to promptly investigate and adjudicate Plaintiff’s retaliation

claim as promised in its policies and procedures.


{O0423546.1}
                                                   34
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 35 of 47




               221.   RPI’s and Mr. Hardy’s failure to promptly investigate and adjudicate the

retaliation claim is evidence of their selective enforcement and gender bias.

               222.   RPI’s and Mr. Hardy’s failure to promptly investigate and adjudicate

Plaintiff’s retaliation claim is directly caused by RPI’s discriminatory and biased regime.

               223.   RPI’s and Mr. Hardy’s failure to promptly investigate and adjudicate

Plaintiff’s retaliation claim prejudiced Plaintiff in that:

                      a)     potential witnesses favorable to Plaintiff may not have their

               testimony preserved and memorialized;

                      b)     witnesses regarding the sexual misconduct allegation against

               Plaintiff may have been tainted or influenced by the public sentiment against him;

               and

                      c)     that Plaintiff had to needlessly endure unbearable stress, anxiety

               and the physical and emotional manifestations thereof.


                       The First Allegation is Referred to and Goes to RPI’s
                           Hearing Board – RPI Refuses to Allow Expert
                       Testimony to Refute Faulty Pseudo-Scientific Training
                             of its Investigators and Board Members

               224.   After considering Ms. Brown-Goyette’s investigatory report, RPI’s Case

Management Team referred the First Allegation to a Hearing Board for disciplinary

hearing.

               225.   In advance of the hearing, Plaintiff, requested the Hearing Board consider

certain witnesses. A critical witness was Dr. Jacqueline Bashkoff, Ph.D., who would have

provided expert testimony on a variety of issues involving the psychology of sexual

assault and offered rebuttal evidence to Ms. Brown-Goyette’s investigative report.
{O0423546.1}
                                                   35
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 36 of 47




               226.     Specifically, the Hearing Board was advised that Dr. Bashkoff would

provide the following relevant testimony regarding:

                        a)     The credibility and application of the psychology and science

               referenced in the publications cited by Ms. Brown-Goyette;

                        b)     The misapplication of what is generally characterized as the

               counter-intuitive behaviors of sexual assault victims; things such as minimizing

               the event; “Frozen Fright” and/or “tonic immobility”; and Disassociation and

               dream like detachment, which are referenced in the publications cited by Ms.

               Brown-Goyette.

                        c)     The malleability of memory, especially when an individual is

               encouraged by people close to them that what the individual experienced is more

               significant or different than what the individual initially reported. (This is relevant

               based on Complainant’s evolving recollection of what occurred as she spoke to

               more friends, family, investigators and counselors).

                        d)     To rebut the “specialized training” Ms. Brown-Goyette and the

               Hearing Board members received, because many aspects of the training was

               believed to be misleading and placed Plaintiff, as a male, accused student, at an

               extreme and unfair disadvantage.

               227.     Prior to the hearing, Plaintiff requested Mr. Hardy and RPI disclose the

specialized training its Board members and investigators received. That request was

denied.

               228.     This expert and rebuttal testimony was critical to Plaintiff’s defense

because           Ms.    Brown-Goyette’s     investigatory report      relied   on   her   credibility
{O0423546.1}
                                                     36
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 37 of 47




determinations which were materially impacted by the biased and discriminatory training

she received.

               229.   Dr. Bashkoff would have been able to rebut this evidence and provide the

Hearing Board with relevant, competent evidence to consider when evaluating the

Complainant’s allegation and the evidence related thereto.

               230.   Mr. LeNorman Strong was the chair of the Hearing Board.

               231.   Through Mr. Strong, the Hearing Board refused to allow Dr. Bashkoff to

testify.

               232.   The Hearing Board’s refusal to consider this evidence is directly

attributable to RPI’s biased and discriminatory regime.

               233.   Furthermore, Hearing Board’s refusal to consider this evidence deprived

Plaintiff of presenting a defense in violation of RPI’s Policies and Procedures.

               234.   RPI’s refusal to consider this evidence also violated Plaintiff’s due process

rights under Title IX.

               235.   Dr. Bashkoff’s testimony became especially critical for the reasons

discussed below.

               236.   Ultimately, the Board determined that Plaintiff committed only one of the

three separate acts of sexual misconduct alleged by Complainant – that he had

nonconsensual sexual contact with the Complainant on September 20th in his dorm room.

               237.   Critically, the Board did not find that Plaintiff kissed and choked the

Complainant in the parking lot or that Plaintiff kissed the Complainant multiple times in

downtown Troy on September 22nd as alleged.

               238.   The Board explained its rationale as follows:
{O0423546.1}
                                                   37
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 38 of 47




                      As the Respondent, you provided conflicting testimony
                      about the incident. For example, in your initial written
                      account you claim that you and Complainant only
                      discussed philosophy outside and then the Complainant
                      went home. However, you and the Complainant agreed that
                      you went to your Residence Hall room after being in the
                      truck behind the Armory and sexual activity occurred in
                      both locations. Your description of the timeline of incident
                      is not consistent with other evidence provided. As a result,
                      the Hearing Board determined that the incident in your
                      Residence Hall room was more likely to have occurred
                      according to the recollection of the Complainant and
                      without the affirmative consent of the Complainant based
                      on evidence from interview statements and text messages.
               239.   Evidence concerning the Respondent’s and Complainant’s comparative

consistency was clearly central to the Board’s deliberations and ultimate decision.

               240.   This ties directly back to Ms. Brown-Goyette’s investigatory report where

she made a credibility determination that the Complainant was more believable than the

Plaintiff because her inconsistencies are explainable by sexual trauma and are even

evidence of sexual trauma.

               241.   The Board received that information from Ms. Brown-Goyette, but

Plaintiff was not permitted to rebut it with competent expert evidence from Dr. Bashkoff.

               242.   The Board’s determination was a product of RPI’s discriminatory regime,

its failure to follow and selective enforcement of its policies and procedures.


                                        The Appeal is Denied

               243.   Plaintiff timely appealed the Board’s determination and raised all relevant

procedural violations and errors.

               244.   On May 23, 2019, Plaintiff’s appeal was denied by Peter Konwerski, Vice

President for Student Life.

{O0423546.1}
                                                  38
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 39 of 47




               245.   As a consequence, RPI imposed the sanction of Suspension and persona

non grata status on Plaintiff.

               246.   Additionally, Plaintiff’s transcript has now been marked with a finding

that he committed sexual misconduct.

               247.   Plaintiff will be unable to return to campus or register for classes in the

fall 2019 term.

               248.   Plaintiff has suffered and continues to suffer the humiliation, stress,

anxiety and related medical and psychological issues created by RPI’s discriminatory and

biased regime.

               249.   Plaintiff has suffered and will continue to suffer irreparable harm because

of RPI’s erroneous, biased and discriminatory determination.

               250.   Plaintiff has been severely and irreparably damaged by the suspension, the

retaliation and RPI’s discriminatory and biased investigations. His academic and

professional future is now at risk because of the notation contained on his academic

transcript. His ability to enjoy and be with his friends and classmates and graduate with

them, will be irreparably taken from him without this Court’s intervention.

               251.   Consequently, Plaintiff brings this action to obtain the relief requested

herein.


                          AS AND FOR A FIRST CAUSE OF ACTION
                       Violation of Title IX of the Education Amendment of
                                          1972 (“Title IX”)
                                        Erroneous Outcome

               252.   Plaintiff repeats and realleges all prior allegations.


{O0423546.1}
                                                    39
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 40 of 47




               253.   Title IX provides, in relevant part, that “No person in the United States

shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under any educational program or activity receiving

Federal Financial Assistance.”

               254.   Upon information and belief, RPI received Federal Financial Assistance at

all times relevant to this Complaint.

               255.   Both the U.S. Department of Justice and the U.S Department of Education

have issued regulations under Title IX that require schools, including RPI, to “adopt

grievance procedures providing for the prompt and equitable resolution of

student…complaints alleging any actions which would be prohibited” by Title IX or its

accompanying regulations.12

               256.   Under Title IX and its accompanying regulations, RPI is required to adopt

procedures that ensure the Title IX rights of the complainant and provide due process to

both parties involved.

               257.   Based on the forgoing, the Defendants have deprived Plaintiff of his rights

to Due Process, fundamental fairness, and equal protection under Title IX through the

improper administration, execution, interpretation and application of its Policies and

Procedures on the basis of Plaintiff’s sex.

               258.   Furthermore, Defendants have deprived plaintiff of his rights to Due

Process, fundamental fairness, and equal protection under Title IX on the basis of his sex

by creating a sexually discriminatory environment and culture biased against male

students generally and the Plaintiff individually, through the biased training and

12
     34 C.F.R. § 106.8(b) (U.S. Dept. of Education); 28 C.F.R § 54.135(b) (U.S. Dept. of Justice)
{O0423546.1}
                                                      40
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 41 of 47




education of its students, faculty, staff and the “specialized training” it requires for its

investigators and adjudicators.

               259.   Defendants conducted their investigation and adjudication of the events of

September 20 and 22, 2018 in a manner that was biased against the Plaintiff because of

his sex. The Defendants’ finding was erroneous and failed to consider critical, relevant

evidence on a key issue in the case.

               260.   Defendants deprived Plaintiff of his rights to Due Process fundamental

fairness, and equal protection under Title IX on the basis of his sex by denying him

access to redacted testimony and the name of an anonymous witness that was known to

the Complainant and considered by RPI during its deliberative process.

               261.   Defendants further deprived Plaintiff of his rights to Due Process

fundamental fairness and equal protection under Title IX on the basis of his sex by failing

to timely respond to, investigate or take prompt action on Plaintiff’s retaliation claim.

               262.   In doing so, the Defendants have denied Plaintiff his Title IX rights as

both the accused and the accuser.

               263.   Defendants have further violated Title IX by failing to act likely to prevent

retaliation against male students on RPI’s campus. As a result of its inaction, RPI has

created an environment in which an accused male student is fundamentally denied the

due process rights guaranteed to him under Title IX and the right to be free from

retaliation under RPI’s Policies and Procedures.

               264.   Such a process has arbitrarily and selectively denied Plaintiff numerous

rights, educational and extracurricular opportunities and benefits at RPI based on his sex

alone.
{O0423546.1}
                                                   41
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 42 of 47




               265.   RPI’s policies and procedures, and the training associated therewith for

students and staff alike, demonstrate Defendants investigate and adjudicate Title IX

complaints with gender-bias against male students.

               266.   Both the first and second allegations, as well as Defendants’ failure to take

Plaintiff retaliation claim seriously, are the product of Defendants’ gender discrimination

against Plaintiff as a male RPI student.

               267.   Based on the forgoing, Defendants’ Policies and Procedures and their

sexual assault training and education, including the “specialized training” discriminates

against men and Plaintiff because he is a man.

               268.   Based on the forgoing, male students at RPI, like Plaintiff, in sexual

assault cases, like Plaintiff’s, are discriminated against during the investigation and

adjudication of sexual assault allegations solely on the basis of their sex in violation of

Title IX.

               269.   Male students, like Plaintiff, are subjected to a process biased against them

and carried out under a presumption of guilt, which deprives male students generally and

Plaintiff specifically, of their right to defend themselves and bring counter claims – such

as Plaintiff’s claim of improper retaliation. Defendants thus deny male students generally,

and Plaintiff here, even the most basic Due Process rights as guaranteed under Title IX.

               270.   As a result of the foregoing, RPI’s determination was erroneous and

contrary to the facts, the Policies and Procedures and Tile IX.

               271.   As a result of the foregoing, Plaintiff is entitled to damages in an amount

to be determined at trial, plus prejudgment interest, attorney’s fees, expenses, costs, and

disbursements, as well as the removal of all transcript notations and references in his
{O0423546.1}
                                                   42
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 43 of 47




student files to this biased outcome and the immediate termination of the suspension

arising from the underlying proceeding.


                        AS AND FOR A SECOND CAUSE OF ACTION
                       Violation of Title IX of the Education Amendment of
                                          1972 (“Title IX”)
                                       Selective Enforcement

               272.   Plaintiff repeats and realleges all prior allegations.

               273.   Title IX prohibits the Defendants from choosing what allegations to

investigate and resolve based on the sex of the Complainant.

               274.   As described above, the Defendants have failed to take timely and

appropriate action to resolve the prejudicial and harmful retaliation reported by Plaintiff

in violation of Title IX.

               275.   Defendants’ failure to take timely and appropriate action to resolve the

prejudicial and harmful retaliation reported by Plaintiff also violates Defendant’s own

policies and procedures which promises that RPI will take timely and prompt action in

response to Complainants brought by its students.

               276.   This failure also violated RPI’s Student Bill of Rights which guarantees

that all students will be treated equally and be free from retaliation.

               277.   In failing to act on Plaintiff’s complaint, but by actively pursuing claims

against him, Defendants selectively enforced its Policies and Procedures and Student Bill

of rights because he is a male student.

               278.   As a result of the foregoing, Plaintiff is entitled to damages in an amount

to be determined at trial, plus prejudgment interest, attorney’s fees, expenses, costs, and

disbursements, as well as the removal of all transcript notations and references in his
{O0423546.1}
                                                    43
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 44 of 47




student files to this biased outcome and the immediate termination of the suspension

arising from the underlying proceeding.


                           AS AND FOR A THIRD CAUSE OF ACTION
                                     Breach of Contract



               279.   Plaintiff repeats and realleges all prior allegations.

               280.   Plaintiff entered into express and implied agreements with RPI that, in

exchange for Plaintiff’s substantial tuition payments, and the Parties’ mutual adherence to

RPI’s Policies and Procedures, RPI would provide Plaintiff with undergraduate

education.

               281.   In doing so, RPI expressly promised and bound itself to abide by its own

Policies and Procedures.

               282.   As stated above, RPI’s policies and procedures prohibit retaliation against

a student involved in a disciplinary process under Policies and Procedures § III(G).

               283.   RPI breached its contract with Plaintiff by failing to abide by and enforce

its anti-retaliation policy.

               284.   As a direct and foreseeable consequence of this breach, Plaintiff has

sustained damages including but not limited to, emotional distress, loss of educational

and extracurricular opportunities, economic injury, and other direct and consequential

damages.

               285.   As a result of the foregoing, Plaintiff is entitled to damages in an amount

to be determined at trial, plus prejudgment interest, attorney’s fees, expenses, costs, and

disbursements, as well as the removal of all transcript notations and references in his
{O0423546.1}
                                                    44
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 45 of 47




student files to this biased outcome and the immediate termination of the suspension

arising from the underlying proceeding.

                                 AS AND FOR A THIRD CAUSE OF ACTION
                                           Breach of Contract

               286.    Plaintiff repeats and realleges all prior allegations.

               287.    Based on the forging, RPI also breached its expressed and implied

agreement with Plaintiff by failing to abide by its Policies and Procedures during its

disciplinary hearing process.

               288.    Specifically, RPI breached its agreement by failing to follow the below

policies and procedures:

                       a)       failing to assign a neutral Investigator as promised under §

               (III)(H)(10) ;

                       b)       failing to provide an unbiased hearing as promised under §

               (III)(N)(1);

                       c)       using Plaintiff’s past sexual history and conduct history against

               him in breach of § (III)(S)(4) and (5);

                       d)       arbitrarily and capriciously denying Plaintiff’s request that the

               hearing board consider Dr. Bashkoff’s testimony in violation of Policies and

               Procedures Appendix A (§§ 1-3);

                       e)       failing to provide Plaintiff access to the Complete Investigation

               Record as promised under § (III)(L)(1) by redacting the entire testimony of one

               witness and keeping a witness anonymous; and

                       f)       all other procedural violations described above.

{O0423546.1}
                                                     45
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 46 of 47




               289.   As a direct and foreseeable consequence of this breach, Plaintiff has

sustained damages including but not limited to, emotional distress, loss of educational

and extracurricular opportunities, economic injury, and other direct and consequential

damages.

               290.   As a result of the foregoing, Plaintiff is entitled to damages in an amount

to be determined at trial, plus prejudgment interest, attorney’s fees, expenses, costs, and

disbursements, as well as the removal of all transcript notations and references in his

student files to this biased outcome and the immediate termination of the suspension

arising from the underlying proceeding.


                                      PRAYER FOR RELIEF

               WHEREFORE, for the forgoing reasons, Plaintiff demands judgment against the

Defendants as follows:

               1.     Award Plaintiff damages in an amount to be determined at trial under Title

IX;

               2.     Award Plaintiff attorney’s fees, costs, disbursements and expenses

available under the law;

               3.     Order Defendants to remove all notations of is disciplinary determination

from Plaintiff’s transcript and student record and to destroy all records relating thereto;

               4.     Order Defendants to immediately terminate the suspension sanction and

permit Plaintiff to return to RPI as a student in good standing, on track to graduate with

his peers.



{O0423546.1}
                                                  46
Case 1:19-cv-00719-BKS-DJS Document 1 Filed 06/18/19 Page 47 of 47




               5.     Award such further and additional relief as the Court deems just and

proper.




               Dated: June, 18, 2019             O’CONNELL AND ARONOWITZ


                                                 By:
                                                        ___________________
                                                        Scott W. Iseman, Esq.
                                                 Bar Roll #: 518859
                                                 Attorneys for Plaintiff
                                                 Office and P.O. Address
                                                 54 State Street
                                                 Albany NY 12207-2501
                                                 (518) 462-5601




{O0423546.1}
                                                47
